Citation Nr: 0217865	
Decision Date: 12/10/02    Archive Date: 12/18/02

DOCKET NO.  99-11 744A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
head trauma to include seizures.

2.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
depression.

3.  Whether new and material evidence has been submitted 
to reopen a claim of entitlement to service connection for 
a low back disability.

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be the subject of a 
separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from February 1984 to April 
1986.

By rating decision in September 1994, service connection 
for seizures, head trauma and depression was denied.  The 
veteran received written notice of the denial by letter in 
October 1994.  By rating decision in September 1995, 
entitlement to service connection for a back disorder was 
denied and it was determined that new and material 
evidence to reopen a claim of service connection for 
seizures had not been submitted.  The veteran received 
written notice of this denial by letter in October 1995.  
The veteran failed to file a timely appeal following 
receipt of the notices of denial in October 1994 and 
October 1995 and, therefore, the September 1994 and 
September 1995 rating decisions are final.

The appellant has requested that his claim of service 
connection for depression, a low back disability and head 
trauma to include seizures (see page 2 of transcript of 
July 2002 Travel Board hearing where it was noted that 
these 2 issues would be merged) be reopened.  This appeal 
arises from a January 1999 rating decision of the Boston, 
Massachusetts Regional Office (RO).

Following the submission of additional evidence, the 
issues of entitlement to service connection for 
depression, a low back disability and head trauma to 
include seizures were reopened and considered on a de novo 
basis in the April 1999 statement of the case.  While the 
RO has considered the appellant's claims on a de novo 
basis, the Board is not bound by that determination.  In 
fact, the Board is required to conduct an independent new 
and material evidence analysis in claims involving final 
decisions.  See Barnett v. Brown, 8 Vet. App. 1 (1995), 
aff'd, 83 F.3d 1380 (Fed. Cir. 1996). 

The appellant testified before the undersigned member of 
the Board at a July 2002 Travel Board hearing.  At the 
hearing, the issue of entitlement to a rating in excess of 
10 percent for the service connected pilonidal cyst was 
withdrawn.  The Board also notes that the issue of 
entitlement to service connection for hepatitis C was 
raised at the hearing; however, as this issue has not been 
developed or certified on appeal, it is referred to the RO 
for appropriate consideration.

The Board is undertaking additional development on the 
issues of entitlement to service connection for PTSD, a 
low back disability and head trauma to include seizures 
(the latter two issues will be handled on a de novo basis 
to include obtaining additional development as a result of 
being reopened in the instant decision) pursuant to the 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9 (a) (2)).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  (67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. 
§ 20.903.)  After giving notice and reviewing your 
response to the notice, the Board will prepare a separate 
decision addressing these issues.  


FINDINGS OF FACT

1.  The issue of entitlement to service connection for 
head trauma to include seizures was last denied by rating 
decision in September 1995.

2.  The appellant did not file a timely appeal therefrom 
and that decision is final.

3.  The additional evidence submitted in connection with 
the claim to reopen is more than merely cumulative and is 
so significant that it must be considered in order to 
decide the merits of the claim.

4.  The issue of entitlement to service connection for 
depression was last denied by rating decision in September 
1994.

5.  The appellant did not file a timely appeal therefrom 
and that decision is final.

6.  The additional evidence submitted in connection with 
the claim to reopen is merely cumulative and is not so 
significant that it must be considered in order to decide 
the merits of the claim.

7.  The issue of entitlement to service connection for a 
low back disability was denied by rating decision in 
September 1995.

8.  The appellant did not file a timely appeal therefrom 
and that decision is final.

9.  The additional evidence submitted in connection with 
the claim to reopen is more than merely cumulative and is 
so significant that it must be considered in order to 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Evidence received since the September 1995 rating 
decision that denied entitlement to service connection for 
head trauma to include seizures is new and material, and 
the appellant's claim is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. § 3.104 (2002); 38 C.F.R. 
§ 3.156 (a) (2001).

2.  Evidence received since the September 1994 rating 
decision that denied entitlement to service connection for 
depression is not new and material, and the appellant's 
claim may not be reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.104 (2002); 38 C.F.R. § 3.156 
(a) (2001).

3.  Evidence received since the September 1995 rating 
decision that denied entitlement to service connection for 
a low back disability is new and material, and the 
appellant's claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. §§ 3.104 (2002); 38 C.F.R. § 3.156 
(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 1990 VA treatment note shows that the veteran 
was seen for low back pain.  

A March to April 1994 VA hospital report shows that the 
veteran was diagnosed with depression.  

On VA psychiatric examination in April 1994, a history of 
having great difficulty with heavy drinking was reported.  
The veteran had recently been hospitalized due to heavy 
drinking and associated depression.  The diagnosis was 
alcohol dependence with dysthymic mood.

On VA spine examination in April 1994, a history of a 
seizure and head injury when he fell out of a top bunk 
during service were noted.  The veteran injured the right 
frontal scalp in the fall.  The seizure occurred in 1986, 
but the veteran could not remember what it was like.  He 
reported losing consciousness and he was told that he was 
shaking, turned blue and tried to bite his tongue.  He 
suffered from headaches a lot of the time.  He also 
reported that the back of his head ached, there would be 
ringing of the ears, occasional vomiting, some double and 
blurred vision and a lot of nausea.  He also reported 
having low back pain with tingling of the toes.  He had 
not had any further seizures.  The diagnoses were status 
post head trauma with loss of consciousness-concussion, 
residual scar of the forehead and post traumatic 
encephalopathy with episodic dyscontrol.

A September 1994 statement from the National Personnel 
Records Center indicates that the veteran's records were 
not available at that time. 

By rating decision in September 1994, service connection 
for seizures, head trauma and depression were denied as 
the first evidence of these disabilities dated from early 
1994 more than 8 years after service with a causal 
relationship to service not being established.  The 
veteran received written notice of this denial by letter 
in October 1994.  He failed to take any action with 
respect to the September 1994 denial; thus, this decision 
became final a year after the mailing of notification of 
the decision to him in October 1994.  38 C.F.R. §§ 3.104, 
20.302 (2002).

Section 5108 of title 38 of the United States Code 
provides that, "[i]f new and material evidence is 
presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim."  What 
constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 
C.F.R. § 3.156(a).  Under that regulation, effective for 
claims filed prior to August 29, 2001, new and material 
evidence is defined as evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); cf. Duty to Assist, 66 Fed. 
Reg. 45,620, 45,630 (August 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.156(a)) (new and material 
evidence is defined differently for claims filed on or 
after August 29, 2001).  As the veteran's application to 
reopen was filed in advance of August 29, 2001, the new 
provisions do not apply to his claims.  

Current law provides for a two-step analysis when a 
claimant seeks to reopen a final decision based on new and 
material evidence.  First, it must be determined whether 
new and material evidence has been presented under 38 
C.F.R. § 3.156(a); and second, if new and material 
evidence has been presented, the merits of the claim must 
be evaluated after ensuring the duty to assist has been 
fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998). 

Evidence received after the September 1994 rating decision 
follows.  An August to October 1994 VA hospital summary 
shows that the veteran had been hospitalized for 
polysubstance abuse and childhood PTSD.

A discharge summation in September 1994 includes a 
diagnosis of chronic low back pain.

A January 1991 VA discharge summary shows that the veteran 
had requested detoxification treatment from ethanol as he 
had been drinking three quarters of a case of beer daily.  

A March to April 1994 hospital summary shows that the 
veteran was diagnosed with alcohol dependence, cyclothymia 
and depression.  

A May 1994 VA treatment notation shows that the veteran 
was examined for chronic low back pain.  

A November 1994 VA hospital summary includes a diagnosis 
of alcoholic withdrawal seizures.

An April to July 1994 VA hospital summary includes a 
diagnosis of chronic low back pain.

By rating decision in September 1995, it was determined 
that additional evidence received relative to the service 
connection claim for seizures was essentially duplicative 
of the records available at the time of the September 1994 
rating denial.  It was further determined that the service 
connection claim for a back disability was denied as there 
was no evidence of a chronic disability.  The veteran 
received written notice of this denial by letter in 
October 1995.  He failed to take any action with respect 
to the September 1995 denial; thus, this decision became 
final a year after the mailing of notification of the 
decision to him in October 1995.  38 C.F.R. §§ 3.104, 
20.302 (2002).

The veteran filed a new claim to establish service 
connection for multiple disabilities in July 1997.  
Evidence received since the September 1995 rating decision 
includes the following.  

VA x-rays of the low back in June 1996 were compared to 
previous x-rays taken in September 1990.  They were 
interpreted as showing focal disc narrowing at L5-S1 with 
spina bifida occulta at L5.  The stature and alignment of 
vertebral bodies and disc spaces was unchanged.  

Two VA hospital summaries in August 1997 include diagnoses 
of PTSD.  

An August 1997 VA orthopedic examination report shows that 
the veteran reported having developed low back pain during 
service.  On examination, there was pain on palpation of 
the paravertebral musculature of the left and right side.  
Range of motion of the back was normal.  There was no 
evidence of trauma, either old or recent.  The diagnosis 
was low back pain musculoskeletal in origin without 
clinical evidence of sensory or motor nerve compression.

The veteran's service medical records were received in 
December 1998.  In February 1986, the veteran was admitted 
to the hospital with a diagnosis of a generalized seizure.  
On the day of admission, the veteran experienced an 
observed generalized tonic clonic convulsion which lasted 
for 3 to 5 minutes and was followed by several minutes of 
postictal confusion.  He had a history of excessive 
alcohol use and he admitted to heavy drinking at some 
point 2 to 3 days prior to admission.  Several hours 
before admission, the veteran had taken a dose of an 
unknown medicine which he called speed.  The veteran 
denied having previous episodes of loss of consciousness 
or seizure.  He denied any history of significant head 
injury.  An EKG was interpreted as normal.  The veteran 
had no further seizures during hospitalization and he 
displayed no evidence of alcohol withdrawal or delirium 
tremens.  As this episode was felt to be an alcohol 
induced seizure, anticonvulsive medication was not 
prescribed.  The discharge diagnosis was a generalized 
seizure.  

A February 1986 CT scan of the head was interpreted as 
being normal.  

A May to June 1986 hospital summary shows that the veteran 
reported a history of having one seizure during service 
apparently while on Dexedrine and alcohol.  X-rays of the 
lumbar spine showed questionable spondylosis at the L5 
level with slight spondylosis at L5-S1.  

A January 1998 outpatient notation shows that the veteran 
complained of low back pain which he attributed to heavy 
lifting while in the service.  X-rays of the low back 
showed very minimal spondylolisthesis of L5 on S1, L5-S1 
disc space narrowing with spina bifida occulta at L5.  
Range of motion of the spine was full without pain.  The 
assessment was chronic lumbar strain.  

On VA examination in March 2000, examination of the back 
revealed no evidence of tenderness.  Flexion was to 90 
degrees and right and left lateral bending were full.  The 
diagnoses included chronic low back strain.

VA x-rays of the low back in April 1998 showed minimal 
narrowing of the L5-S1 disc space which appeared to be a 
congenital anomaly with no evidence of degenerative 
change.  

VA x-rays of the low back in August 2002 showed no acute 
fractures or dislocations.  There was narrowing of the 
disc space between L4-5, L5-S1.  There was anterolisthesis 
of L5 over S1.  There were some sclerotic changes of the 
posterior elements of L4, L5 and S1.

The veteran testified in July 2002 that he first received 
treatment for depression in 1994; that from 1986 until 
1990 he had not received medical treatment; that he fell 
out of bed during basic training and hurt his head but he 
was not treated; that he first had a seizure during 
service; that he hurt his low back in service from 
standing long hours on hard surfaces; that the low back 
started hurting in service and that the pain has continued 
ever since; and that he frequently suffered from 
depression.

With regard to the claim of service connection for head 
trauma to include seizures, the additional evidence 
submitted in the form of the service medical records 
constitutes evidence that was not previously considered 
which bears directly and substantially on the specific 
issue under consideration; that is, whether head trauma to 
include seizures was incurred in or aggravated by service.  
For the first time the record contains competent evidence 
which places a seizure during service.  This is evidence 
which is neither cumulative nor redundant and is so 
significant that it must be considered in order to decide 
fairly the merits of the claim.  See 38 C.F.R. § 3.156. 

With regard to the claim of service connection for a low 
back disability, the additional evidence submitted in the 
form of the veteran's testimony provided at the July 2002 
Travel Board hearing constitutes evidence that was not 
previously considered which bears directly and 
substantially on the specific issue under consideration; 
that is, whether a low back disability was manifest during 
service.  The veteran is a competent to provide testimony 
as to the circumstances under which he alleges that a back 
disability was incurred.  He has testified that standing 
for extended periods of time on hard surfaces resulted in 
the manifestation of a chronic low back disability during 
service.  This is evidence which is neither cumulative nor 
redundant and is so significant that it must be considered 
in order to decide fairly the merits of the claim.  See 38 
C.F.R. § 3.156. 

According, the additional evidence submitted constitutes 
new and material evidence and the veteran's claims of 
service connection for a low back disability and head 
trauma to include seizures are reopened.  

With regard to the claim of service connection for 
depression, it was determined at the time of the September 
1994 rating decision that the veteran's depression was 
first manifest in the 1990s about 8 years after separation 
from service and was unrelated to service.  The additional 
evidence submitted since that time continues to show the 
presence of depression which was first manifest years 
after service and is unrelated to service.  Thus, the 
additional evidence is merely duplicative of the evidence 
which was previously of record.  Moreover, as the 
additional evidence submitted does not demonstrate a nexus 
between the veteran's current depression and service, the 
Board finds that it is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Thus, the additional evidence submitted 
is not new and material.

In addition, the veteran's statements and testimony in 
support of his claim do not constitute competent medical 
evidence to establish the inservice onset of depression.  
A lay person such as the appellant may not offer evidence 
that requires medical knowledge.  See Nici v. Brown, 9 
Vet. App. 494 (1996); Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Spalding v. Brown, 10 Vet. App. 6 (1997).  In 
short, the additional evidence is not so significant that 
it must be considered in order to decide the merits of the 
claim and the appellant's claim may not be reopened.  
Accordingly, new and material evidence has not been 
submitted and the claim of service connection for 
depression remains denied.  

The Board notes that the reopening of the veteran's claims 
for seizures and a low back disability typically would 
raise a due process issue which was addressed by the 
United States Court of Appeals for Veterans Claims (Court) 
in Bernard v. Brown, 4 Vet. App. 384 (1993).  Pursuant to 
Bernard, the Board must consider whether addressing a 
veteran's claim on a de novo basis would cause prejudice 
to the veteran.  As the instant claim, however, must be 
further developed in fulfillment of the duty to assist, 
the veteran will have an additional opportunity to present 
evidence and argument in support of his de novo claim.  In 
addition, the RO has reopened these claims.  Consequently, 
the Board finds no prejudice.

The Board also acknowledges that the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 2002)), 
was enacted during the pendency of the veteran's appeal.  
The Act imposed certain notification requirements and 
clarified VA's duty to assist claimants in developing 
evidence pertinent to their claims.  The Act also 
eliminated the previous requirement that a claim be well 
grounded before VA's duty to assist arose.  In this 
regard, it should be pointed out that the question of 
whether new and material evidence has been presented is a 
jurisdictional question for the Board.  See Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167 (1996).  Even 
the Veterans Claims Assistance Act of 2000 recognizes 
this.  38 U.S.C.A. § 5103A(f) (West Supp. 2002).

Consequently, as the Board has determined that new and 
material evidence has been submitted relative to the 
service connection claims for head trauma to include 
seizures and a low back disability, further action under 
the Veterans Claims Assistance Act of 2000 (as discussed 
above) will be accomplished as part of the development of 
the underlying claims for service connection.


ORDER

The claim of entitlement to service connection for head 
trauma to include seizures is reopened.  To this extent 
only, the benefit sought on appeal is granted.

As new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
depression, the veteran's claim is denied.

The claim of entitlement to service connection for a low 
back disability is reopened.  To this extent only, the 
benefit sought on appeal is granted.


		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

